Case 2:19-cv-00193-TBM-MTP Document 159-1 Filed 01/25/21 Page 1 of 4




    EXHIBIT 1
 Case 2:19-cv-00193-TBM-MTP Document 159-1 Filed 01/25/21 Page 2 of 4


CERTIFIED TO BE A TRUE AND
EXACT COPY O HE R!GINAL

                                                        NOTE
                                                                                    KAHAPEb
                                                                                    Loan#:
                                                                                    Sen' P
                                                                                    MIN
          APRIL l, 2016                                 HILO,                                   HAWAII
              [Date]                                     [City]                                  [State]

                            11-2808 KALEPONI DRIVE, VOLCANO, HI 96785
                                                  [Property Address]

1. BORROWER'S PROMISE TO PAY
          ln return for a loan that I have received, l promise to pay U.S. $277,634.00 (this amount is called
"Principal"), plus interest, to the order of the Lender. The Lender is PLAZA HOME MORTGAGE INC •. 1 will make
all payments under this Note in the form of cash, check or money order.
          I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer
and who is entitled to receive payments under this Note is called the "Note Holder. n
2. INTEREST
          Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay
interest at a yearly rate of 3. 500%.
          The interest rate required by this Section 2 is the rate I will pay both before and after any default described
in Section 6(B) of this Note.
3.PAYMENTS
          (A) Time and Place of Payments
          I will pay principal and interest by making a payment every month.
          I will make my monthly payment on the 1ST day of each month beginning on JUNE 1, 2016. l will
make these payments every month until I have paid all of the principal and interest and any other charges described
below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will
be applied to interest before Principal. If, on MAY 1, 2 04 6, I still owe amounts under this Note, I will pay those
amounts in full on that date, which is called the "Maturity Date."
          I will make my monthly payments at 4820 EASTGATE MALL, SUITE 100, SAN DIEGO, CA
92121 or at a different place if required by the Note Holder.
          (B) Amount of Monthly Payments
          My monthly payment will be in the amount of U.S. $1, 2 4 6 • 7 o.
4. BORROWER'S RIGHT TO PREPAY
          I have the right to make payments of Principal at any time before they are due. A payment of Principal only
is known as a "Prepayment. 11 When I make a Prepayment, I will tell the Note Holder in writing that lam doing so. I
may not designate a payment as a Prepayment if I have not made all the monthly payments due under the Note.
          I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note
Holder will use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note
Holder may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying
my Prepayment to reduce the Principal amount of the Note. If I make a partial Prepayment, there will be no changes
in the due date or in the amount of my monthly payment unless the Note Holder agrees in writing to those changes.
5. LOAN CHARGES
          If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
and (b) any sums already collected from me which exceeded permitted limits will be refunded to me. The Note
Holder may choose to make this refund by reducing the Principal I owe under this Note or by making a direct
payment to me. If a refund reduces Principal, the reduction will be treated as a partial Prepayment.
MULTISTATE FIXED RATE NOTE --Single Family-- Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
@ 5.38                                                                         Form 3200 1/01 {page 1 of 3 pages)
Case 2:19-cv-00193-TBM-MTP Document 159-1 Filed 01/25/21 Page 3 of 4
Case 2:19-cv-00193-TBM-MTP Document 159-1 Filed 01/25/21 Page 4 of 4
